Citation Nr: 1127021	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  10-18 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for diabetes mellitus, Type II.

5.  Entitlement to service connection for depression.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States





ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

The Veteran was scheduled for a hearing before the Board in January 2011.  However, he canceled his hearing request.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2010).

The issues of entitlement to service connection for a low back disorder and depression are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's original claim of service connection for a low back disorder was denied by an unappealed rating decision in September 2003.  

2.  The evidence received since the September 2003 rating decision relates to an unestablished fact necessary to substantiate the claim for a low back disorder and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's hypertension was not incurred during nor is it etiologically related to service.  

4.  The Veteran's diabetes mellitus, Type II was not incurred in nor is it etiologically related to service.   


CONCLUSIONS OF LAW

1.  The September 2003 rating decision which denied entitlement to service connection for a low back disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Evidence received since the final September 2003 determination denying the Veteran's claim of entitlement to service connection for a low back disorder is new and material, and the Veteran's claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.1103 (2010).

3.  The criteria for the establishment of service connection for hypertension are not met.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.303 (2010).

4.  The criteria for the establishment of service connection for diabetes mellitus, Type II are not met.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additionally, with respect to the Veteran claim to reopen based on new and material evidence, VA has a duty to notify the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence. This same notice shall define new and material evidence, and informed the Veteran of what evidence would be necessary to substantiate the element of the claim for service connection that was found insufficient in the previous denial. See Kent v. Nicholson, 20 Vet. App. 1 (2006).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in December 2007 and April 2008 that fully addressed all notice elements.

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Veteran's service treatment records have been lost or destroyed. Consequently he was advised by an RO letter in April 2008 that he could provide information from alternate sources such as statements from treatment records, and people who witnessed how is disability affected him, and that the evidence should substantiate his assertions that his disorders began in service.  See Dixon v. Derwinski, 3 Vet. App. 261 (1992).  He was further advised that VA could assist him in obtaining any records of medical treatment. He did not supply any evidence or information by which VA could assist in obtaining additional evidence in written responses he provided in July 2008, May 2010, and July 2010. 

Additionally, the Board finds that VA examinations are not required for the issues of entitlement to service connection for hypertension and diabetes mellitus, Type II on appeal.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent evidence of diagnosed disability or symptoms of disability; establishes that the Veteran experienced an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4). Because not all of these conditions have been met, VA examinations with nexus opinions are not necessary.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the available service treatment records, VA outpatient treatment records, Social Security records, and private medical records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

A September 2003 rating decision denied the Veteran's claim of entitlement to service connection for a back disorder.  The RO sent notice of the decision to the Veteran at his last address of record.  The Veteran did not appeal that decision.  Therefore, the September 2003 rating decision became final.  38 U.S.C.A. § 7105(c).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A review of the statement of the case shows that the RO denied reopening the claim; however, the Board is not bound by the RO's actions.  The Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  If new and material evidence is not submitted, then the claim cannot be reopened and its merits reviewed.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The evidence of record at the time of the September 2003 rating decision consisted of service treatment records showing treatment for a back ache during service.  The Veteran's claim was denied on the basis of the RO's determination that the Veteran's in-service injury had resolved and he had no permanent residuals as a result.  

The evidence submitted in support of reopening the claim includes more recent medical records that show treatment records for a discetomy due to a herniated disc L5-S1, and records of back pain and bilateral extremity pain.  The record also includes Social Security Administration records that show the Veteran is disabled due to disorders of the back.  The Board finds that this evidence raises a reasonable possibility of substantiating the Veteran's claims as he now has evidence of an in-service injury and a current disability.  The evidence is new and material under the provisions of 38 C.F.R. § 3.156(a) and the claim is reopened.  The claim will be remanded for further development.  

Service connection for hypertension and diabetes mellitus, Type II

The Veteran claims that he has hypertension and diabetes mellitus, Type II as a result of his period of service.  The preponderance of the evidence is against finding that the Veteran's disorders began in service or are otherwise related to his period of service.  Therefore, the Veteran's claims are denied.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010). Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d) (2010); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough. There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran's service treatment records, with the exception of his dental records, are unavailable.  A formal finding of unavailability was issued in April 2008.  In such cases there is a heightened obligation to assist the appellant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government. See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  The Board's analysis has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran. Russo v. Brown, 9 Vet. App. 46 (1996).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

As discussed above, the majority of the Veteran's service treatment records are unavailable.  However, a dental record from August 1980 contains a medical history in which the Veteran denied treatment for high blood pressure or diabetes.  

Post-service treatment records show a diagnosis of hypertension in April 2003.     Diabetes mellitus, Type II was diagnosed in a treatment record in May 2007.  None of the Veteran's treatment records offer evidence that support an etiological connection between the Veteran's disorders and his period of service.  

The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). In the record available from service, there is no indication of elevated blood pressure readings or diabetes mellitus, Type II, and in fact, the Veteran denied treatment for either of those disorders in the August 1980 report of medical history.  Additionally, the medical evidence of record does not link the onset of hypertension or diabetes mellitus, Type II to military service.  As was noted above, private treatment records show that the Veteran has a current diagnosis of hypertension and diabetes mellitus, Type II; however, these treatment records do not mention any nexus between the Veteran's disorders and his active service.  

In addition, the Board notes that there is no indication in the record that the Veteran's hypertension and diabetes mellitus, Type II was diagnosed until 23 and 27 years after his discharge from military service.  See Maxon, supra (ruling that a prolonged period after service without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability). 

Thus, the only evidence linking the Veteran's disorders to his active service are his own lay contentions. Competent lay evidence is evidence provided by a person who has personal knowledge of facts or circumstances and conveys such matters that can be observed and described by a layperson. See Layno v. Brown, 6 Vet. App. 465, 471 (1994). Lay evidence is acceptable to prove symptomatology over a period of time when such symptomatology is within the purview of, or may be readily recognized by lay persons. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Id.; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).

While the Veteran is competent to describe certain symptoms associated with his hypertension and diabetes mellitus, Type II, he is not competent to provide testimony regarding the etiology of those disorders. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (lay evidence is competent when a layperson is competent to identify a medical condition, when a layperson is reporting a contemporaneous medical diagnosis, or when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional) (citing Jandreau, 492 F.3d at 1377 ).  There is no indication that the Veteran has the requisite medical training or expertise to opine as to the etiology of these disabilities. Therefore, given the medical expertise necessary in making such an opinion as to etiology and the assignment of symptoms to a particular diagnosis, this Veteran's statements regarding etiology of his hypertension and diabetes mellitus, Type II do not constitute competent medical evidence on which the Board can make a service connection determination.

A nexus to service has not been shown by competent evidence. Therefore, the Board finds that hypertension and diabetes mellitus, Type II did not manifest during service or within one year thereafter, and have not been shown to be causally or etiologically related to an event, disease, or injury in service. Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection.  Because the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt provision does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

As new and material evidence has been submitted sufficient to reopen a claim of service connection for a low back disorder, the Veteran's claim is granted to this extent.

Service connection for hypertension is denied.

Service connection for diabetes mellitus, Type II is denied.  

REMAND

As noted, the record contains evidence of complaints of back pain and treatment after a fall from a ladder during service.  The Veteran has also submitted current records of a diagnosis of a back disorder.  The VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, a VA examination is necessary prior to adjudicating this claim.  

The Veteran is diagnosed with depression, which he contends is secondary to his low back disorder.  A June 2004 psychological report also attributes his depression to his low back disorder.  As this claim is inextricably intertwined with the claim for service connection for a low back disorder, it also must be remanded. See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (indicating issues are "inextricably intertwined" when they are so closely tied together that a final decision concerning one or more of the claims cannot be rendered until a decision on another. These types of claims should be considered concurrently to avoid piecemeal adjudication of claims with common parameters.)

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will advise the Veteran of his opportunity to submit alternate sources of evidence in support of his claim based upon the list of such alternative documents provided in the VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Section E (Dec. 13, 2005). These sources of evidence include, but are not limited to, statements from service medical personnel, lay statements from other individuals from service, post-service employment or insurance physicals, and any letters written during service. See Dixon, 3 Vet. App. at 263.

2. The RO/AMC will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for a back disorder or depression that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder. 

3. The Veteran should also be advised that, with respect to private medical evidence, he may alternatively obtain the records on his own and submit them to the RO/AMC.

4. After the passage of a reasonable amount of time, the RO/AMC must afford the Veteran the medical examinations detailed below, to be conducted by appropriately qualified physician(s), who will respond to the inquiries below.  In all examinations, the following considerations will govern:

a. The claims folder, and a copy of this remand, will be made available to the examiner(s) who must acknowledge such receipt and review in any report generated as a result of this remand.  

b. The examiner(s) must conduct any appropriate interviews and clinical testing to respond to the inquiries.

c. The examiner(s) must state the medical and factual basis or bases for any opinions rendered based on his or her clinical experience, medical expertise, and established medical principles, and with identification of the evidence of record.
  
d. If the examiner finds he or she cannot provide a requested finding without resort to pure speculation, he must provide a complete rationale for any such opinion.  He must indicate whether his or her inability to provide such an opinion is a result of such factors as: i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his or her part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.
      
e. The examiner shall respond to the following inquiries:

a. Does the Veteran have a back disorder that is etiologically related to the complaints of back pain he experienced during service?

b. If and only if the Veteran's back disorder is linked to military service, does the Veteran have depression that was incurred as a result of service, or that is secondary to a service-connected disorder?

5. Thereafter, the RO/AMC must review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

6. The RO/AMC must then readjudicate the claims of service connection for a back disorder and depression to include consideration of all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The Veteran and his representative will be then given an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


